Citation Nr: 1339335	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  04-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis, currently rated 30 percent disabling.

2.  Entitlement to service connection for a bilateral hand disorder, to include as secondary to service-connected sarcoidosis.

3.  Entitlement to service connection for heart disorder, to include coronary artery disease or cardiac sarcoid, to include as secondary to service-connected sarcoidosis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2002 and May 2006 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2009, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  These matters were most recently remanded by the Board in May 2013 for further development.  

At his hearing before the undersigned, the Veteran testified that he believed that his COPD was caused or aggravated by sarcoidosis.  Service connection for COPD was denied by the RO in rating decision dated in June 2007, and the Veteran did not appeal that decision, or submit any new evidence within a year of that decision pertinent to the matter.  The issue of whether new and material evidence has been to reopen the claim is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, it is again necessary to remand this appeal, because the actions directed in the May 2013 Board remand were not substantially accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  

As pointed out by the Veteran's representative, the examiner in July 2013 did not address whether a bilateral hand or heart disorder was aggravated (permanently worsened) by his service-connected sarcoidosis, or medication to treat sarcoidosis, nor did he discuss any of the medical findings of record, as had been directed in the previous remand.  The Veteran declined to undergo a synovial biopsy.  He also declined to undergo MRI and PET scans, which may have been due, in part, to the inability to conduct those tests at the Viera CBOC.  The Veteran's unwillingness to undergo those procedures, especially the synovial biopsy, did not obviate VA's requirement to provide the requested opinion.  However, the Veteran should also remain mindful that the outcome of his claims may become dependent on the proper diagnosing of his claimed disorder.

Concerning the claim for service connection for a bilateral hand disability, in the July 2011 independent medical expert (IME) report, a private physician indicated that the record showed complaints of chronic hand pain with some evidence of tendonitis but noted that there was not enough evidence for him to determine that the Veteran's hand/joint pain was related to sarcoidosis.  He added that chronic arthritis due to sarcoidosis was rare.  He said that a synovial biopsy demonstrating granulomatous inflammation would be the gold standard for diagnosis.  The Veteran declined to undergo a synovial biopsy, which cannot be considered prejudicial to his claim, as this is an invasive procedure.  



In particular, the examiner in July 2013 diagnosed degenerative arthritis of the hands, and said this condition was not caused by or a result of sarcoidosis.  However, the evidence of record does not otherwise show a diagnosis of degenerative arthritis of the hands, and the examination report is not clear on the basis for the diagnosis.  Moreover, no opinion was provided as to whether sarcoidosis, or medication therefore, aggravated the hand condition.  

With respect to the heart disability, the July 2011 IME physician noted that the Veteran's echocardiograms had not shown evidence of cardiomyopathy, and while there was one EKG suggesting abnormal conduction, it was quite nonspecific.  The Board notes that an EKG obtained on a November 2002 VA examination noted possible abnormal conduction.  However, no such finding was subsequently noted, and an EKG in July 2013 was normal.  The IME physician added that angina and coronary artery disease were not usually manifestations of cardiac sarcoid, and, therefore, there was not enough evidence to make a diagnosis of cardiac sarcoid.  However, cardiac MRI or PET scan would be the standard tests to make a diagnosis.  

The Veteran declined to undergo MRI or PET scan on the VA examination in July 2013.  However, the IME physician had also reported that he did not see any evidence of coronary artery disease or significant ischemia, but that if the Veteran were to develop coronary artery disease, chronic steroid use could be a risk factor in worsening that that condition.  The VA examiner in July 2013 diagnosed the Veteran as having coronary artery disease, but did not address the question of whether a cardiac condition had been caused or aggravated by sarcoidosis, including medication taken therefore.  

As to steroid use, the evidence of record shows that the Veteran has been on chronic steroid therapy for a number of years for pulmonary symptoms, but the medical evidence is conflicting as to whether this is due, in whole or in part, to sarcoidosis symptoms.  In this regard, in addition to sarcoidosis, the Veteran has been diagnosed as having other pulmonary conditions, including COPD, emphysema, asthma, and bronchitis.  Of these, service connection has been specifically denied for COPD, and is not in effect for any other pulmonary condition, aside from sarcoidosis.  The Veteran has been followed in a VA rheumatology clinic for several years, and in November 2012, the rheumatologist noted that the Veteran had been steroid dependent due to COPD/emphysema for years.  Pulmonary specialists who have treated the Veteran over the years have differed in their opinions concerning whether steroids have been prescribed due to sarcoidosis or non-service-connected pulmonary conditions.  

These opinions and treatment notes concerning whether the steroid treatment has been for sarcoidosis or non-service-connected pulmonary conditions have correlated with their conclusions as to whether the Veteran's pulmonary manifestations are attributable to sarcoidosis or to other pulmonary conditions.  The Veteran is in receipt of a 30 percent rating for sarcoidosis, acknowledging that at least part of the Veteran's pulmonary disability is attributable to sarcoidosis.  The matter of whether additional pulmonary disability is attributable to, or inseparable from, sarcoidosis must be addressed in connection with the issue of an increased rating for sarcoidosis.  In this regard, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The most recent pulmonary function tests of record, obtained in August 2012, were interpreted as showing severe COPD with bronchodilator response and reduced diffusion capacity, beyond the level contemplated for a 30 percent rating.  However, at that time, the examiner stated that although sarcoidosis was known to cause severe respiratory disease, it was normally manifested by hilar adenopathy and characteristic interstitial changes, which could be seen on CT scan, and that the most recent chest X-ray showed emphysema, which was the most likely cause for the Veteran's respiratory symptoms.  The most likely cause of his emphysema or COPD was his past smoking history.  The VA rheumatologist, in November 2012, also stated that there had been no evidence of active sarcoid for years.  

The rheumatologist stated that the Veteran's chest X-ray in May 2012 had shown no paratracheal hilar lymphadenopathy.  However, "interstitial markings consistent with history of sarcoid" were shown on chest X-ray in December 2008.  Thus, an examination and opinion, which reconciles these findings, must be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA treatment records from the Orlando VA medical system, to include records from the Viera outpatient clinic:
* All chest X-ray and other chest imaging study reports dated from January 2009 to the present;
* All records of treatment dated from November 2012 to the present.

2.  Then, refer the claims file to the examiner who examined the Veteran in July 2013, if available; otherwise, to another appropriate physician, for a supplemental opinion, with additional examination if indicated.  An opinion/examination by a rheumatologist is strongly preferred.  

The Veteran should be advised that his undergoing of a synovial biopsy, MRI, or PET scan is not mandatory, and that his decision to decline the tests will not in and of itself be used to deny his claim.  However, he should also be told that the data collected from these tests could be used to establish his claims and that the lack of proper diagnosing of the claimed disorders through these tests may result in an adverse result.

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide opinions as to the following:

Sarcoidosis

The extent to which the Veteran's pulmonary symptoms are attributable to sarcoidosis.  All pulmonary symptoms are assumed to be associated with sarcoidosis, unless medical evidence demonstrates otherwise.  Therefore, an explanation must be provided if the examiner concludes that any symptoms are not due to sarcoidosis.  The findings of interstitial markings noted on the December 2008 chest X-ray report must be addressed in this context.  If the examiner is unable to differentiate the symptomatology between the service-connected sarcoidosis and the other non-service-connected pulmonary conditions, he or she should so state.  

A complete rationale should be provided for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale for why an opinion cannot be provided without resorting to mere speculation.

Hand disability

*  The diagnosis(es) for any current hand disability, to include the basis for the diagnosis of degenerative arthritis reported in July 2013; and
*  Whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral hand disorder was caused or aggravated (permanently worsened) by his service-connected sarcoidosis, to include as a result of medications used to treat sarcoidosis, such as steroids.

In doing so, the medical provider should acknowledge and discuss the findings made by the private physicians in the February 2003 statement as well as July 2011 IME and by VA examiner in the November 2002 VA examination report as well as the Veteran's assertions of a link between his claimed bilateral hand disorder and his service-connected sarcoidosis.

A complete rationale should be provided for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale for why an opinion cannot be provided without resorting to mere speculation.

Heart disability

*  The diagnoses of any cardiac disorders present, in particular, whether the Veteran has cardiomyopathy and/or abnormal conduction;
*  Whether it is as least as likely as not (50 percent probability or greater) that any diagnosed heart disorder was caused or aggravated (permanently worsened) by his service-connected sarcoidosis, to include as a result of medications, like steroids, used to treat sarcoidosis.

In doing so, the medical provider should acknowledge and discuss the July 2011 IME opinion that chronic steroid use could be a risk factor in worsening of coronary artery disease.  Findings made by the private physicians in the February 2003 statement as well as and by VA examiner in the November 2002 VA examination report and the Veteran's assertions of a link between his claimed heart disorder and his service-connected sarcoidosis should be acknowledged as well.  

If the examiner concludes that steroid treatment has caused or aggravated the Veteran's heart condition, but that the steroid treatment was not for sarcoidosis, this must be supported by a detailed rationale which takes into consideration the evidence from the Veteran's treating physicians, in particular, Drs. D'Souza, van Dieplen, and Aneja.  

A complete rationale should be provided for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale for why an opinion cannot be provided without resorting to mere speculation.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated, to include TDIU, including on an extraschedular basis, if warranted, with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


